Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 22, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150404(25)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                              Joan L. Larsen,
                                                                                                        Justices
  IN RE J. CEDRIC SIMPSON, JUDGE
  14A DISTRICT COURT                                           SC: 150404
                                                               JTC Formal Complaint 96
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Chief Justice, the motion of the Judicial Tenure Commission to
  extend the time for filing a new decision and recommendation as directed by this Court’s
  remand order of December 23, 2015, is GRANTED. The new decision and
  recommendation will be accepted as timely filed if submitted within 28 days of the filing
  of the master’s post-remand report. If the Judicial Tenure Commission’s new decision
  and recommendation and the respondent’s supplemental petition, if any, are not filed with
  this Court by March 25, 2016, the matter will not be scheduled for oral argument during
  the current term.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 22, 2016